.Opinion of the Court. On the first point the decision of the Judge is reversed. The proprietor’s Clerk was made a public officer, for recording deeds of this description, and it was sufficient for' defendants to establish the fact that Ira Allen acted as proprietor’s Clerk, without shewing a regular appointment.
2. On this point, the decision of the Judge is confirmed ; a landlord is not concluded by a judgment -against his tenant by parol lease ; such a judginent is subject to all the provisions of the Statute requiring a landlord to be joined in the suit. (Judiciary Act, Sec. 88.) Though the plaintiff’s writ will not abate, if landlord is not joined, if tenancy is by parol, and unknown to the plaintiff. A landlord is not privy to the judgment against his tenant, merely by filing an affidavit and mov-*91lng foe a continuance in the cause ; he must be made a pep'ty to the record, to be concluded by the judgment.
Verdict set aside, and new trial granted.